FILED
                             NOT FOR PUBLICATION                            AUG 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SALVADOR SANDOVAL RAMIREZ,                       No. 09-70525

               Petitioner,                       Agency No. A095-575-440

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Salvador Sandoval Ramirez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of motion to reopen and review de novo questions of law and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Sandoval Ramirez’s motion

to reopen as untimely where he filed the motion more than three years after the

final order of removal. See 8 C.F.R. § 1003.2(c)(2). Contrary to Sandoval

Ramirez’s contention that he may seek reopening at any time to apply for relief

under the Convention Against Torture (“CAT”), the time limit set forth in 8 C.F.R.

§ 1003.2(c)(2) applies to motions to reopen requesting CAT relief.

      The BIA did not abuse its discretion in concluding that Sandoval Ramirez

failed to establish the due diligence required for equitable tolling of the filing

deadline, see Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003), or changed

circumstances in Mexico, see 8 C.F.R. § 1003.2(c)(3)(ii). His contentions that the

filing deadline should be tolled based on his psychological state and the

government’s failure to notify him of the filing deadline are unavailing.

      In light of our disposition, we need not reach Sandoval Ramirez’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                            2                                        09-70525